DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-10, 12-13, and 16-22 is/are rejected under 35 U.S.C. 102a as being anticipated by Chan et al. (US 2019/0070970).
Referring to Claim 1, Chan teaches a device comprising:
a first circuit comprising a near-field emission circuit (see paragraph 106 which shows near field emissions circuit as the interface 512 in fig. 5B);
a second circuit (see paragraph 46 which shows a microcontroller as processing unit 366 in fig. 5B) ; and
a hardware connection linking the first circuit to the second circuit (see direct connection between 366 and 512 in fig. 5B), the hardware connection being dedicated to a priority management between the first circuit and the second circuit (see paragraph 64 which describes the priority column in fig. 8 which is functional as a result of the connection between 366 and 512 in fig. 5B).
	Referring to Claim 8, Chan teaches a device comprising:

a second circuit comprising a microcontroller or an ultra-wideband communication circuit (see paragraph 46 which shows a microcontroller as processing unit 366 in fig. 5B); and
a hardware connection linking the first circuit to the second circuit (see direct connection between 366 and 512 in fig. 5B), the hardware connection being configured to convey a first binary signal (paragraph 57) to effect priority management between the first circuit and the second circuit (see paragraph 64 which describes the priority column in fig. 8 which is functional as a result of the connection between 366 and 512 in fig. 5B).
Referring to Claim 19, Chan teaches a method of operating a near-field communication device, the method comprising:
communicating priority management information between a near-field emission circuit and a second circuit (see paragraph 64 which describes the priority column in fig. 8 which is functional as a result of the connection between the second circuit 366 and first circuit 512 in fig. 5B), the communicating occurring between a dedicated hardware connection connecting the near-field emission circuit to the second circuit (see direct connection between 366 and 512 in fig. 5B); and
transmitting a near-field wireless signal from the near-field emission circuit based on the priority management information (paragraph 64).

	Referring to Claims 3 and 10, Chan also teaches the priority management designed to prevent a near field emission by the first circuit (see 605 of fig. 6A where disabling relay means disabling emissions).
	Referring to Claim 4, Chan also teaches the second circuit as a microcontroller (see paragraph 46 which shows a microcontroller as processing unit 366 in fig. 5B).
	Referring to Claim 5, Chan also teaches the second circuit as an ultra-wideband communications circuit (see paragraph 53 where the use if Wideband CDMA is the use of uwb).
Referring to Claims 6 and 18, Chan also teaches a first conductor dedicated to a transmission from the first circuit to the second circuit; and a second conductor dedicated to a transmission from the second circuit to the first circuit (see two way arrows coming to and from both processing unit 366 and interface 512 in fig. 5B).
	Referring to Claim 7, Chan also teaches the device as part of a mobile telephone (paragraph 60).
Referring to Claim 12, Chan also teaches the hardware connection is configured to convey the first binary signal to the first circuit during a radiofrequency emission controlled by the second circuit (paragraph 57).
Referring to Claim 13, Chan also teaches the first circuit is configured to process the first binary signal (paragraph 57) with software (paragraph 44).

Referring to Claim 17, Chan also teaches a first conductor configured to transmit the first binary signal and a second conductor configured to transmit the second binary state signal (see two way arrows coming to and from both processing unit 366 and interface 512 in fig. 5B).
Referring to Claim 20, Chan also teaches communicating priority management comprises preventing the near-field emission circuit from near-field emission for a period of time (see 605 of fig. 6A where disabling relay means disabling emissions temporarily).
Referring to Claim 21, Chan also teaches communicating priority management comprises communicating a binary signal between the near-field emission circuit and the second circuit (paragraph 57).
Referring to Claim 22, Chan also teaches communicating priority management comprises communicating a first binary signal from the near-field emission circuit to the second circuit along a first dedicated conductor and communicating a second binary signal from the second circuit to the near-field emission circuit along a second dedicated conductor (see paragraph 57 which shows binary signals able to be communicated both ways and fig. 5B which shows two way communications between circuits 366 and 512).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 11, 14, and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chan in view of He et al. (US 2014/0269881).
Referring to Claim 11, Chan does not teach a screen, wherein the hardware connection is configured to convey the first binary signal to the first circuit during a refresh of the screen. He teaches a screen, wherein the hardware connection (see 1145 and 1110 in fig. 11) is configured to convey the first binary signal to the first circuit (paragraph 24) during a refresh of the screen (paragraph 91). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to provide the teachings of He to the device of Chan in order to provide more reliable and less complex NFC communications.
Referring to Claim 14, He also teaches the first circuit configured to process the first binary signal using a finite state machine (paragraph 32).
Referring to Claim 15, He also teaches the first binary signal processed by the finite state machine (paragraph 32) using cabled software belonging to the first circuit (paragraph 86).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EUGENE YUN whose telephone number is (571)272-7860.  The examiner can normally be reached on 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wesley Kim can be reached on 5712727867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.